Citation Nr: 1032417	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. The Board issued a decision in August 2009 and the 
Veteran appealed to the Court of Appeals for Veterans Claims 
(Court). The matter is back before the Board following a Joint 
Motion for Remand and accompanying Order in May 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
mental disorder, to include posttraumatic stress disorder (PTSD), 
which he contends is due to in-service sexual assault. Service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009). For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
38 C.F.R. § 3.303(b) (2009). If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. Id. Service connection may also 
be granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. 
38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).

Under 38 C.F.R. § 3.159(c)(1) and (2) (2009), VA has a duty to 
assist the Veteran in obtaining relevant medical evidence in the 
possession of both VA and private healthcare facilities. Prior to 
the Board's August 2009 decision in this matter, the evidence 
related to the Veteran's PTSD was very limited.  The October 2004 
VA examiner confirmed the diagnosis, however, there were very few 
treatment records. In June 2009, just prior to the Board's 
decision, the Veteran submitted a statement indicating that he 
was receiving treatment at the VA Medical Center in Detroit, 
Michigan. He also submitted an April 2009 note from the 
Behavioral Health Clinic, which shows that the Veteran rejected a 
referral or prescription medication and indicated his wish to 
"cont with therapy at the VetCenter, and does not want a MST 
referral."  A review of the claims folder reveals that there are 
no mental health treatment notes from the VAMC in Detroit, or any 
VetCenter, of record for the Board's review.  Because this matter 
involves verification of a stressor related to a personal 
assault, the Board finds that all available evidence should be 
obtained for use in adjudicating this matter.  Thus, the 
Veteran's claim is remanded under 38 C.F.R. § 3.159(c)(1) and (2) 
(2009), so that VA and VetCenter treatment records can be 
obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist is met by 
obtaining all relevant treatment records 
related to the Veteran's PTSD, or any other 
mental disorder, from all viable resources, 
including but not limited to the Detroit VAMC 
and the VetCenter.  Obtain up to date records 
from these sources or any other that the 
Veteran provides, and associate the records 
with the Veteran's claims folder.  

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


